 



Exhibit 10.4
FORM
RESTRICTED STOCK AGREEMENT
(Non-Performance Award)
     This Restricted Stock Agreement (“Agreement”) dated to be
effective «Date» (the “Effective Date”), is by and between ACE Cash Express,
Inc., a Texas corporation (the “Company”), and
 «FirstName»«MI» «LastName» (“Grantee”).
     WHEREAS, the Company desires to provide an incentive to Grantee, in the
form of shares of the Company’s capital stock, to encourage Grantee’s long-term
performance for the Company and its shareholders and more closely align
Grantee’s interest in the Company with that of the Company’s shareholders;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Agreement, and intending to be legally bound hereby, Grantee
and the Company (collectively, the “Parties”) hereby agree as follows:
     1. Issuance of Restricted Stock. The Company hereby agrees to issue to
Grantee, and Grantee hereby agrees to purchase, «NmbrShares» shares (the
“Restricted Shares”) of Common Stock, at a purchase price of $0.01 per share
(the “Purchase Price Per Share”), in accordance with this Agreement and as a
Restricted Stock Award subject to the terms and conditions of the ACE Cash
Express, Inc. 1997 Stock Incentive Plan (the “Plan”), which are incorporated
herein, as an incentive for Grantee’s continued efforts on behalf of the Company
as one of its key employees. This Agreement is a Restricted Stock Agreement
under the Plan, and unless otherwise defined in this Agreement, the capitalized
terms used in this Agreement have the respective meanings assigned to them in
the Plan. The total purchase price for the Restricted Shares shall be paid by
Grantee’s delivery to the Company, at the time of execution of this Agreement,
of cash or a check or any combination thereof.
     2. Forfeiture.
     (a) On the date of any Cessation (as defined below) of Grantee’s employment
(the “Termination Date”) before the Forfeiture Restrictions lapse with respect
to any of the Restricted Shares in accordance with Section 3, all of the
Restricted Shares that are then subject to the Forfeiture Restrictions (the
“Unvested Restricted Shares”) shall then automatically be forfeited by Grantee
and returned and delivered to the Company without any obligation of the Company
to pay any amount to Grantee or to any other person or entity and without any
further action by Grantee. The “Cessation” of Grantee’s employment with the
Company is any cessation of Grantee’s full-time employment with the Company and
its Subsidiaries for any reason or under any circumstances, including because of
Grantee’s death or Grantee’s disability (within the meaning of Section 22(e)(3)
of the Internal Revenue Code) as determined by the Committee, except for any
(i) transfer of employment between or among the Company or any of its

1



--------------------------------------------------------------------------------



 



Subsidiaries, or (ii) any sick leave, military leave, or any other temporary
personal leave of absence authorized by the Company.
     (b) In addition, if Grantee breaches any of the terms and conditions of
this Agreement or the Plan, or any rules, regulations, policies, and procedures
of the Committee for this Agreement or the Plan, all of the Unvested Restricted
Shares as of the date of such breach shall then automatically be forfeited by
Grantee and returned and delivered to the Company without any obligation of the
Company to pay any amount to Grantee or to any other person or entity and
without any further action by Grantee.
     (c) Grantee, by his acceptance of the Restricted Stock Award granted under
this Agreement, irrevocably grants to the Company a power of attorney to
transfer any and all Unvested Restricted Shares that are forfeited and agrees to
execute any documents requested by the Company in connection with such
forfeiture and transfer. Grantee shall have no further right to or interest in
any Unvested Restricted Shares that are so forfeited and transferred. The
Parties expressly agree that these provisions governing the forfeiture and
transfer of the Unvested Restricted Shares shall be specifically enforceable by
the Company in a court of equity or law.
     3. Lapse of Forfeiture Restrictions. Upon the termination or lapse of
Forfeiture Restrictions regarding any or all of the Restricted Shares (those
Restricted Shares no longer subject to Forfeiture Restrictions being “Vested
Restricted Shares”) and upon the satisfaction of the Withholding Liability (as
defined below) corresponding to the Vested Restricted Shares in accordance with
Section 13(a), one or more stock certificates representing the Vested Restricted
Shares, free of Forfeiture Restrictions, shall be delivered to Grantee at
Grantee’s request in accordance with this Agreement. The Forfeiture Restrictions
shall terminate or lapse, and certain or all (as described below) of the
Unvested Restricted Shares shall become Vested Restricted Shares, if there has
been no Cessation of Grantee’s employment with the Company and no breach by
Grantee as described in Section 2 before vesting in accordance with the
following:
[Describe applicable vesting date or dates or event or events and state related
terms and provisions]
[Add if vesting in installments: If the installment of vesting of the Restricted
Shares set forth in ________________ of this Section 3 would result in the
vesting of a fractional Restricted Share, such installment will result in the
vesting of the next higher Restricted Share, and the final installment (set
forth in _______________ of this Section 3) will result in the vesting of the
balance of the Restricted Shares.]
In addition, any or all of the Unvested Restricted Shares shall vest upon a
decision by the Committee, in its sole discretion and as of a date determined by
the Committee, to vest those Unvested Restricted Shares.
     4. Representations of Grantee. Grantee represents and warrants to the
Company as follows:
     (a) Grantee has received a copy of the Plan and has read and become
familiar with the terms and conditions of the Plan and agrees to be bound, and
to abide, by the Plan.

2



--------------------------------------------------------------------------------



 



     (b) Grantee has reviewed this Agreement, has had an opportunity to obtain
the advice of counsel before executing this Agreement, and fully understands all
of the terms and conditions of this Agreement and the Plan.
     (c) Grantee hereby accepts the Restricted Stock Award granted by this
Agreement subject to all of the terms and conditions of this Agreement and the
Plan.
     (d) Grantee is fully aware of the lack of liquidity of the Restricted
Shares — e.g., because of the restrictions on transferability of the Restricted
Shares held by the Escrow Holder (as defined below), Grantee may not be able to
sell or dispose of the Restricted Shares or use them as collateral for loans.
     5. Certain Restrictions on Transfer. Except as provided in Section 2,
Grantee may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of (whether voluntarily, by operation of law, or otherwise) any or all
of the Unvested Restricted Shares, or any rights thereto or interests therein,
or any or all of the Vested Restricted Shares held by the Escrow Holder, or any
rights thereto or interests therein. Any transfer in violation of this Section 5
shall be void and without any force or effect and shall constitute a breach of
the terms and conditions of this Agreement and the Plan. Grantee also
understands that the Company is under no obligation to register, under any
applicable securities laws, any resale of any of the Restricted Shares that
become Vested Restricted Shares delivered to Grantee and that an exemption from
such registration requirements may not be available or may not permit Grantee to
resell or transfer any of such Vested Restricted Shares in the amounts or at the
times proposed by Grantee.
     6. Dividend and Voting Rights. Subject to this Agreement, Grantee shall
have all of the rights of a shareholder with respect to the Restricted Shares,
including the Unvested Restricted Shares while they are held in escrow,
including the right to vote the Restricted Shares and to receive any and all
dividends and other distributions made with respect to the Restricted Shares.
Without limiting the preceding sentence, Grantee shall be entitled to receive
any cash dividends or other cash distributions paid or made by the Company with
respect to the Unvested Restricted Shares, without deposit into escrow, and any
other distributions of property with respect to the Unvested Restricted Shares
shall be deposited into escrow in accordance with Section 8(b). Upon any
forfeiture of Unvested Restricted Shares, Grantee shall have no further rights
with respect to those Unvested Restricted Shares, but the forfeiture of Unvested
Restricted Shares shall not invalidate any votes or consents made or executed by
Grantee with respect to those Unvested Restricted Shares before their forfeiture
or create any obligation to repay any cash dividend or other cash distribution
received with respect to those Unvested Restricted Shares before their
forfeiture.

3



--------------------------------------------------------------------------------



 



     7. Escrow of Restricted Shares.
     (a) To ensure the availability for delivery of Unvested Restricted Shares
upon forfeiture in accordance with Section 2 and to ensure satisfaction of the
Withholding Liability regarding Vested Restricted Shares in accordance with
Section 13(a), Grantee shall, upon execution of this Agreement, deliver and
deposit with an escrow holder designated by the Company (the “Escrow Holder”)
the share certificate(s) representing the Unvested Restricted Shares, together
with corresponding stock assignment(s), in the form attached hereto as
Exhibit A, duly endorsed in blank. The Unvested Restricted Shares and stock
assignment(s) shall be held by the Escrow Holder, pursuant to the Joint Escrow
Instructions of the Company and Grantee attached hereto as Exhibit B, until
either (i) those Unvested Restricted Shares are forfeited in accordance with
Section 2 or (ii) the Forfeiture Restrictions terminate or lapse regarding those
Unvested Restricted Shares, which thereby become Vested Restricted Shares, and
the Withholding Liability regarding those Vested Restricted Shares is satisfied.
     (b) The Escrow Holder shall not be liable for any act that he or she may do
or omit to do with respect to holding the Restricted Shares and/or any other
property in escrow while acting in good faith and in the exercise of his or her
judgment.
     (c) Upon the forfeiture of all or any of the Unvested Restricted Shares to
the Company in accordance with Section 2, the Escrow Holder, upon receipt of
written notice from the Company, shall take all steps necessary to accomplish
the transfer of those Unvested Restricted Shares to the Company.
     (d) Upon the termination or lapse of the Forfeiture Restrictions regarding
all or any of the Unvested Restricted Shares and upon the Company’s
acknowledgment that the corresponding Withholding Liability is satisfied, the
Escrow Holder shall promptly deliver to Grantee the certificate(s) representing
those Vested Restricted Shares.
     8. Capital Adjustments and Distributions.
     (a) The number of the Restricted Shares shall be adjusted in accordance
with the provisions of the first paragraph of Section 14 of the Plan.
     (b) Any new, substituted, or additional securities or other property
(including any money paid other than as a regular cash dividend) that is, by
reason of any stock dividend, stock split, recapitalization, or other change in
the outstanding Common Stock, distributed on or with respect to, or exchanged
for, (i) the Unvested Restricted Shares shall immediately be subject to the
Forfeiture Restrictions, the forfeiture provisions of Section 2, and the escrow
requirement of Section 7, all to the same extent as the Unvested Restricted
Shares on or with respect to which such distribution or exchange was made, and
(ii) the Vested Restricted Shares that are held by the Escrow Holder shall
immediately be subject to the escrow requirement of Section 7, to the same
extent as the Vested Restricted Shares on or with respect to which such
distribution or exchange was made. Appropriate adjustments, as determined by the
Committee, to reflect the distribution or exchange of such securities or other
property shall be made to the number of the Restricted Shares in order to
reflect any such event.

4



--------------------------------------------------------------------------------



 



     9. Administration. The Committee shall interpret this Agreement and shall
prescribe such rules, regulations, policies, and procedures in connection with
the operation of this Agreement as the Committee determines (in good faith) to
be advisable. The Committee may rescind and amend its rules and regulations from
time to time. The good-faith interpretation by the Committee of any of the
provisions of this Agreement shall be final and binding upon the Parties.
     10. Effect of Agreement. Neither the execution or effectiveness of this
Agreement nor any action of the Board or the Committee in connection with or
relating to this Agreement shall be deemed to give Grantee any rights except as
may be expressed in this Agreement. The existence of the Plan and this Agreement
shall not affect in any way the right of the Board, the Committee, or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization, or other change in the Company’s capital
structure or its business, any merger or consolidation or other transaction
involving the Company, any issuance of other shares of Common Stock or any other
securities of the Company (including bonds, debentures, or shares of preferred
stock ahead of or affecting the Common Stock or the rights thereof), the
dissolution or liquidation of the Company or any sale or transfer of all or any
part of the Company’s assets or business, or any other corporate act or
proceeding by or for the Company. Nothing in the Plan or in this Agreement shall
confer upon Grantee any right with respect to the Grantee’s employment with the
Company or affect or interfere in any way with the right of either the Company
or Grantee to terminate Grantee’s employment (with or without cause).
     11. Refusal to Transfer. The Company shall not be required to (i) transfer
on its books, or authorize the Company’s transfer agent to transfer on its
books, any Unvested Restricted Shares, or any Vested Restricted Shares held by
the Escrow Holder pending satisfaction of the corresponding Withholding
Liability, purported to have been sold or otherwise transferred in violation of
any of the provisions of the Plan or this Agreement, or (ii) treat as owner of
such Unvested Restricted Shares, or accord the right to vote or to any dividends
or other distributions to, any purchaser or other transferee to whom or which
such Unvested Restricted Shares have been purported to be so transferred.
     12. Legend. If the Company so determines, the share certificate(s)
representing the Unvested Restricted Shares, and any Vested Restricted Shares
held by the Escrow Holder pending satisfaction of the corresponding Withholding
Liability, may be endorsed with the following legend, in addition to any legend
required under applicable securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE AND TO
CERTAIN RESTRICTIONS ON RESALE AND TRANSFER. NONE OF THE SHARES MAY BE
TRANSFERRED EXCEPT AS SET FORTH IN THAT CERTAIN RESTRICTED STOCK AGREEMENT
BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.

5



--------------------------------------------------------------------------------



 



     13. Tax Matters.
     (a) If the Company becomes obligated to withhold an amount on account of
any federal, state, or local tax imposed because of the grant or sale of the
Restricted Shares to Grantee under this Agreement or the termination or lapse of
the Forfeiture Restrictions regarding any of the Unvested Restricted Shares
under this Agreement, including any federal, state, or other income tax, any
FICA, or any disability insurance or employment tax, then Grantee shall pay that
amount (the “Withholding Liability”) to the Company on or promptly after the
date of the event that imposes the obligation to withhold on the Company.
Payment of the Withholding Liability to the Company shall be made in cash, by
certified or cashier’s check payable to the Company, or in any other form
acceptable to the Committee. Grantee hereby acknowledges and agrees that the
Company may withhold or offset the Withholding Liability from any compensation
or other amounts payable to Grantee from the Company if Grantee does not pay the
Withholding Liability to the Company, and Grantee agrees that the Company’s
withholding and offset of any such amount, and the payment of it to the relevant
taxing authority or authorities, shall constitute full satisfaction of the
Company’s obligation to pay any such compensation or other amounts to Grantee.
Further, unless the Committee otherwise determines, the Company’s obligation to
deliver any Vested Restricted Shares, or any stock certificate or certificates
representing Vested Restricted Shares, to Grantee shall be subject to, and
conditioned upon, payment of the Withholding Liability. Accordingly, the Company
shall be entitled to cause the Escrow Holder to continue to hold the stock
certificate or certificates representing any Vested Restricted Shares until the
Withholding Liability corresponding to those Vested Restricted Shares has been
or is satisfied. The Company shall also be entitled to cause a sale or sales of
Vested Restricted Shares on behalf of Grantee pursuant to which all or a portion
of the proceeds are paid to the Company to satisfy the Withholding Liability and
all remaining proceeds (if any) are delivered to Grantee, and Grantee agrees to
take all such action as may be necessary or appropriate to effect such sales.
     (b) Grantee has reviewed with his own tax advisor(s) the federal, state,
and local tax consequences of this acquisition of the Restricted Shares and the
other transactions contemplated by this Agreement. Grantee is relying solely on
such advisor(s) and not on any statements or representations of the Company or
any of its agents. Grantee understands and agrees that he, and not the Company,
shall be responsible for his own tax liability that may arise as a result of the
transactions contemplated by this Agreement. Grantee understands that Section 83
of the Internal Revenue Code (including any amendments and successor provisions
to section and any regulations promulgated under such section), taxes as
ordinary income the difference between the purchase price for the Restricted
Shares and the fair market value of the Restricted Shares as of the date any
restrictions on the Restricted Shares terminate or lapse. In this context,
“restriction” includes the Forfeiture Restrictions under Section 2. Grantee
understands that he may elect to be taxed at the time the Restricted Shares are
granted, rather than when and as the restrictions terminate or lapse (if ever),
by filing an election under Section 83(b) of the Internal Revenue Code with the
Internal Revenue Service within thirty (30) days from the Effective Date.
GRANTEE ACKNOWLEDGES THAT IT IS HIS SOLE RESPONSIBILITY (AND NOT THE COMPANY’S)
TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE REQUESTS THE
COMPANY OR ITS REPRESENTATIVES TO MAKE THAT FILING ON HIS BEHALF.

6



--------------------------------------------------------------------------------



 



     14. Entire Agreement; Governing Law. This Agreement and the Plan constitute
the entire agreement of the Parties with respect to the subject matter hereof
and supersede all prior undertakings and agreements of the Parties with respect
to the subject matter hereof. Nothing in the Plan or in this Agreement (except
as expressly provided herein) is intended to confer any rights or remedies on
any person other than the Parties. This Agreement is to be construed in
accordance with, enforced under, and governed by the laws of the State of Texas.
     15. Amendment; Waiver. The Committee may at any time or from time to time
amend this Agreement in any respect, except that no amendment that adversely
affects Grantee may be effected without a writing signed by the Parties. Any
provision of this Agreement for the benefit of the Company may be waived by the
Committee or the Board. Unless otherwise expressed in the waiver, such a waiver
in one instance or with respect to one provision of this Agreement shall not be
deemed to be a waiver in any other instance or with respect to any other
provision of this Agreement.
     16. Effectiveness and Term. This Agreement is effective upon the Effective
Date, and it shall continue in effect until the first to occur of (i) the
termination or lapse of the Forfeiture Restrictions, and the satisfaction of all
of the corresponding Withholding Liability, regarding all of the Restricted
Shares, or (ii) all of the Restricted Shares are transferred to the Company,
unless sooner terminated by the Parties.
     17. Interpretive Matters. Whenever required by the context, pronouns and
any variation thereof used in this Agreement shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural, and
vice versa. The term “include” or “including” does not denote or imply any
limitation. The term “business day” means any Monday through Friday other than
such a day on which banks are authorized to be closed in the State of Texas.
Each reference in this Agreement to a “Section” shall be deemed to be to a
section of this Agreement, unless otherwise stated. The captions and headings
used in this Agreement are inserted for convenience and shall not be deemed a
part of this Agreement for construction or interpretation.
     18. Venue. Any suit, action, or proceeding arising out of or relating to
this Agreement shall be brought in the United States District Court for the
Northern District of Texas or in a Texas state court in Dallas County, Texas,
and the Parties shall submit to the jurisdiction of such court. Each of the
Parties irrevocably waives, to the fullest extent permitted by law, any
objection it or he may have to the laying of venue for any such suit, action, or
proceeding brought in such court. EACH OF THE PARTIES ALSO EXPRESSLY WAIVES ANY
RIGHT IT OR HE HAS OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION, OR
PROCEEDING.
     19. Severability and Reformation. If any provision of this Agreement is
held to be illegal, invalid, or unenforceable under present or future law, such
provision shall be fully severable and severed, and this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
were never a part hereof, and the remaining provisions of the Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or its severance.

7



--------------------------------------------------------------------------------



 



     20. Notice. Any notice or other communication required or permitted
hereunder shall be given in writing and shall be deemed given, effective, and
received upon prepaid delivery in person or by courier, or upon the earlier of
delivery or the third business day after deposit in the United States mail if
sent by certified mail, with postage and fees prepaid, in any case addressed to
the other Party at its or his address as shown beneath its or his signature to
this Agreement, or to such other address as such Party may designate in writing
from time to time by notice to the other Party in accordance with this
Section 20.

                  ACE CASH EXPRESS, INC.
 
           
 
  By:                  
 
           
 
      Address:   1231 Greenway Drive
 
          Suite 600
 
          Irving, Texas 75038

8



--------------------------------------------------------------------------------



 



GRANTEE ACKNOWLEDGES AND AGREES THAT THE FORFEITURE RESTRICTIONS ON THE
RESTRICTED SHARES SHALL TERMINATE OR LAPSE, IF AT ALL, ONLY AS EXPRESSLY STATED
IN THIS AGREEMENT (NOT THROUGH THE GRANT OF THE RESTRICTED STOCK AWARD OR THE
ISSUANCE OF THE RESTRICTED SHARES). GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF GRANTEE’S EMPLOYMENT OR TO ANY FUTURE AWARDS.
DATED:                                        , «Year»                      
SIGNED:                                                                                

         
 
  Address:   «Address1»
«City», «State» «ZipCode»

9



--------------------------------------------------------------------------------



 



Exhibit A to Restricted Stock Agreement
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED, I, «FirstName»«MI» «LastName», hereby sell, assign, and
transfer unto ACE Cash Express, Inc. (the “Company”) or                      a
total of                                           (                    ) shares
of the Company’s Common Stock standing in my name in the share transfer records
of the Company represented by Certificate No.                    , delivered
herewith and do hereby irrevocably constitute and appoint
                                                              as
attorney-in-fact, with full power of substitution, to transfer such shares in
the share transfer records of the Company.
                                                                                
(Signature)
«FirstName»«MI» «LastName»
(Printed name)
INSTRUCTIONS:
Please do not fill in any blanks other than the signature and printed name
lines. The purpose of this assignment is to enable the transfer of shares upon
forfeiture under the Restricted Stock Agreement, without requiring additional
signatures on the part of Grantee.

A-1



--------------------------------------------------------------------------------



 



Exhibit B to Restricted Stock Agreement
JOINT ESCROW INSTRUCTIONS
«Date»
                                                            
ACE Cash Express, Inc.
1231 Greenway Drive, Suite 600
Irving, TX 75038
Dear                                         :
As Escrow Agent for both ACE Cash Express, Inc., a Texas corporation (the
“Company”), and «FirstName»«MI» «LastName» (“Grantee”) of
«Nmbrshares» restricted shares of Common Stock, $0.01 par value per share, of
the Company (the “Restricted Shares”) under that certain Restricted Stock
Agreement between the Company and Grantee dated as of this date (the
“Agreement”), you are hereby authorized and directed to hold the Restricted
Shares, the stock certificate(s) evidencing the Restricted Shares, and any other
property and documents delivered to you pursuant to the Agreement (all of which
shall be part of the “Restricted Shares” hereunder) in accordance with the
following instructions:

1.   In the event any or all of the Restricted Shares are forfeited under the
Agreement, the Company shall give Grantee and you a written notice of forfeiture
(the “Notice”) which sets forth the number of the Restricted Shares to be
forfeited under the Agreement (the “Forfeited Shares”),. Grantee and the Company
hereby irrevocably authorize and direct you to complete the transaction
described in the Notice in accordance with the terms of the Notice.

2.   To complete the forfeiture of the Shares described in the Notice, you are
directed to (a) complete, as appropriate, the stock assignment(s) necessary for
the transfer of Forfeited Shares as described in the Notice, and (b) deliver
them, together with the certificate(s) evidencing the Forfeited Shares to be
transferred, to the Company. You are then directed to deliver to Grantee (i) the
certificate(s) evidencing any of the Restricted Shares that are not Forfeited
Shares (“Vested Restricted Shares”) as to which the Company has acknowledged
that the Withholding Liability (as defined in the Agreement) has been or is
satisfied, and (ii) any other property to which Grantee is entitled under the
Agreement. Unless otherwise then instructed by the Company, you shall continue
to hold any then Vested Restricted Shares as to which the Company has not
acknowledged to you that the Withholding Liability has been or is satisfied.

3.   Grantee irrevocably authorizes the Company to deposit with you any and all
certificates evidencing the Restricted Shares and corresponding stock
assignments, and any additions to and substitutions for the Restricted Shares as
described in the Agreement, to be held by you hereunder. Grantee hereby
irrevocably constitutes and appoints you as his

B-1



--------------------------------------------------------------------------------



 



    attorney-in-fact and agent for the term of this escrow to execute, with
respect to such Restricted Shares, all documents necessary or appropriate to
make such Restricted Shares negotiable and to complete any transaction herein
contemplated. Subject to the provisions of this paragraph 3, Grantee shall be
entitled to exercise all rights and privileges of a shareholder of the Company
with respect to the Restricted Shares while the Restricted Shares are held by
you.

4.   Upon the termination or lapse of the Forfeiture Restrictions regarding any
or all of the Restricted Shares under the Agreement, such that they become
Vested Restricted Shares, and upon the Company’s acknowledgment to you that the
corresponding Withholding Liability has been or is satisfied, you shall deliver
to Grantee one or more certificates representing those Vested Restricted Shares
and any corresponding property to which Grantee is then entitled under the
Agreement. Notwithstanding the termination or lapse of the Forfeiture
Restrictions regarding any or all of the Restricted Shares under the Agreement,
such that they become Vested Restricted Shares, you shall continue to hold the
certificate or certificates representing those Vested Restricted Shares, and any
corresponding property, hereunder until receipt of the Company’s acknowledgment
that the Withholding Liability corresponding to those Vested Restricted Shares
has been or is satisfied (which, the Company and Grantee have agreed, may be
effected at the Company’s instruction through a sale or sales of Vested
Restricted Shares on behalf of Grantee pursuant to which all or a portion of the
proceeds are paid to the Company to satisfy the Withholding Liability and all
remaining proceeds, if any, are delivered to Grantee).

5.   If, at the time of termination of this escrow (i.e., upon either (a) the
termination or lapse of the Forfeiture Restrictions regarding all of the
Restricted Shares and the satisfaction of all of the corresponding Withholding
Liability, or (b) transfer of all of the Forfeited Shares to the Company, in
accordance with the Agreement), you should have in your possession any
documents, securities, or other property belonging to Grantee, you shall deliver
all of the same to the Grantee and shall be discharged of all further
obligations hereunder.

6.   Your duties hereunder may be altered, amended, modified, or revoked only by
a writing signed by all of the parties hereto.

7.   You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely, and shall be protected in relying
when acting or refraining from acting, on any instrument reasonably believed by
you to be genuine and to have been signed or presented by the proper party or
parties. You shall not be personally liable for any act you may do or omit to do
hereunder as Escrow Agent or as attorney-in-fact for Grantee while acting in
good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.

8.   You are hereby expressly authorized to disregard any and all warnings given
by any of the other parties hereto or by any other person or entity, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments, or decrees of any court. In case you
obey or comply with any such order, judgment, or decree, you shall not be liable
to any of the other parties hereto or to any

B-2



--------------------------------------------------------------------------------



 



other person or entity by reason of such compliance, notwithstanding any such
order, judgment, or decree being subsequently reversed, modified, annulled, set
aside, vacated, or found to have been entered without jurisdiction.

9.   You shall not be liable in any respect on account of the identity,
authorities, or rights of the parties executing or delivering, or purporting to
execute or deliver, the Agreement or any documents or papers deposited or called
for hereunder.

10.   You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor, for which you will be reimbursed
by the Company.

11.   Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer, employee, or agent of the Company or if you shall
resign by written notice to each other party hereto. In the event of any such
termination, the Company shall appoint a successor Escrow Agent.

12.   If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or any obligations in respect hereto, the
necessary party or parties hereto shall join in furnishing such instruments.

13.   It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the Restricted Shares or
any other property held by you hereunder, you are authorized and directed to
retain in your possession, without liability to anyone, all or any part of such
property until such dispute shall have been settled either by mutual written
agreement of the parties concerned or by a final order, decree, or judgment of a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but you shall be under no duty whatsoever to
institute or defend any such proceedings.

14.   Any notice required or permitted hereunder shall be given in writing and
shall be given by personal or courier delivery or deposit in the United States
mail, by registered or certified mail with postage and fees prepaid, addressed
to each of the other parties thereunto entitled at the following addresses or at
such other addresses as a party may designate by advance written notice to each
of the other parties hereto:

B-3



--------------------------------------------------------------------------------



 



             
If to the Company:
  ACE Cash Express, Inc.    
 
  1231 Greenway Drive    
 
  Suite 600    
 
  Irving, Texas 75038    
 
  Attention: Jay B. Shipowitz    
 
       
If to Grantee:
  «FirstName»«MI» «LastName»
«Address1»
«City», «State» «ZipCode»    
 
       
If to the Escrow Agent:
                                                                  
 
  c/o 1231 Greenway Drive    
 
  Suite 600    
 
  Irving, Texas 75038

Any notice so given by personal or courier delivery shall be deemed to have been
duly given upon delivery, and any notice so given by United States mail shall be
deemed to have been duly given upon the earlier of receipt by the addressee or
the third business day after deposit in the mail.

15.   By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of the Joint Escrow Instructions; you do not become a party to
the Agreement.

16.   This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

17.   These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.

Very truly yours,
ACE CASH EXPRESS, INC.
By:                                                            
GRANTEE:
                                                            
«FirstName»«MI» «LastName»
ESCROW AGENT:
                                                            

B-4